—In an action to enforce a judgment against interpleaded funds on deposit with the Commissioner of Finance of the County of Westchester, the defendant Etrusca Cosentino appeals from (1) an order of the Supreme Court, Westchester County (Donovan, J.), entered April 2, 1993, which, inter alia, granted the plaintiffs’ cross motion for an order of attachment and denied her motion for an order directing the Commissioner of Finance of the County of Westchester to pay the bulk, of the interpleaded funds to her, and (2) an order of the same court, entered April 7, 1993, which directed the Commissioner of Finance of the County of Westchester to release to the plaintiffs the sum of $300,917.51.
Ordered that the orders are affirmed, with one bill of costs payable to the respondents.
The defendant withdrew the affirmative defense of lack of *457personal jurisdiction from her answer to the complaint, and thus, has waived her right to raise this issue on appeal.
The defendant’s remaining contentions are meritless. Santucci, J. P., Joy, Friedmann and Florio, JJ., concur.